Case: 15-11066   Date Filed: 01/05/2016   Page: 1 of 4


                                                     [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11066
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:14-cr-20531-RLR-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

versus

KENOL AUGUSTIN,

                                                     Defendant - Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 5, 2016)

Before HULL, MARCUS, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 15-11066    Date Filed: 01/05/2016   Page: 2 of 4


      Kenol Augustin appeals his conviction for conspiracy to possess 15 or more

unauthorized access devices, namely, Social Security numbers, in violation of 18

U.S.C. § 1029(b)(2). On appeal, Mr. Augustin contends that the district court erred

when it denied his motion for judgment of acquittal because the evidence presented

at trial was insufficient to show that he knowingly and voluntarily participated in

the charged conspiracy. After a thorough review of the record and the parties’

briefs, we affirm.

                                         I

      We review Mr. Augustin’s challenge to the sufficiency of the evidence de

novo, but we view the evidence in the light most favorable to the government. See

United States v. Garcia, 405 F.3d 1260, 1269 (11th Cir. 2005). We will not

overturn a guilty verdict unless, based on the record evidence, no rational trier of

fact could have found Mr. Augustin guilty beyond a reasonable doubt. See United

States v. Silvestri, 409 F.3d 1311, 1327 (11th Cir. 2005). We will assume that the

jury resolved all credibility issues in a manner that supports its verdict. See

Garcia, 405 F.3d at 1269.

      To convict Mr. Augustin of the conspiracy charge, the government had to

prove that there was an agreement between two or more persons to possess 15 or

more counterfeit or unauthorized devices, that one of the parties in the conspiracy

committed an overt act in furtherance of the agreement, and that Mr. Augustin


                                         2
              Case: 15-11066    Date Filed: 01/05/2016   Page: 3 of 4


knowingly and voluntarily joined the conspiracy. See Garcia, 405 F.3d at 1269;

18 U.S.C. § 1029(a)(3), (b)(2). The government may rely solely on circumstantial

evidence to prove the conspiracy’s existence and Mr. Augustin’s knowing and

voluntary participation. See Garcia, 405 F.3d at 1269. See also Glasser v. United

States, 315 U.S. 60, 80 (1942) (“Participation in a criminal conspiracy need not be

proved by direct evidence; a common purpose and plan may be inferred from a

‘development and collocation of circumstances.’”) (citation omitted).

      The government presented sufficient evidence for a reasonable jury to find

Mr. Augustin guilty of conspiring to possess 15 or more unauthorized access

devices. The evidence presented at trial showed that Tawana Cole stole personal

identifying information from her employer, Memorial Cancer Center, and gave the

information to Harold Harper. Mr. Harper worked at the salon owned by Mr.

Augustin’s then-fiancée, Aesha Sumayya Newman. There was also evidence that

Mr. Augustin later delivered money to Ms. Cole and said that it was “the money

that I owe you.”     Ms. Newman, in addition, saw Mr. Augustin looking at

spreadsheets of personal identifying information on his computer. Moreover, Mr.

Augustin offered to pay Ms. Newman’s sister, Moshi Barnard, to create e-mail

addresses to correspond with the personal identifying information from his

computer. Ms. Barnard was later arrested and found with personal identifying




                                         3
                Case: 15-11066   Date Filed: 01/05/2016   Page: 4 of 4


information, including spreadsheets that included information stolen by Ms. Cole

and that had Mr. Augustin’s nickname on them.

      This evidence is sufficient to support the jury’s finding that a conspiracy to

possess 15 or more unauthorized access devices existed, and that Mr. Augustin

knowingly and voluntarily participated in that conspiracy.

                                         II

      The district court did not err in denying Mr. Augustin’s motion for judgment

of acquittal.

      AFFIRMED.




                                         4